DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2021 has been entered.
 
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art being Tian et al. US 20120317194.  Tian discloses a mechanism for context awareness proximity-based establishment of wireless communication connections, in response to determining to execute a context task associated with an application associated with a first communication device, the first communication device can determine whether a second communication device is within a threshold detection distance from the first communication device and if the second communication device is within the threshold detection distance from the first communication device, the first 
Prior art of record does not disclose, in single or in combination, information processing apparatus comprising: a first communication interface configured to carry out first wireless communication with a communication terminal according to a first communication standard; a second communication interface configured to carry out second wireless communication with the communication terminal according to a second communication standard; a processor; and a memory configured to store a plurality of instructions, the plurality of instructions, when executed by the processor, causing the information processing apparatus to execute: a first communication processing in which the first communication interface establishes the first wireless communication when a first condition for establishing the first wireless communication is satisfied; a second communication processing in which the information processing apparatus uses the first communication interface to transmit, to the communication terminal, an activation command for commanding the communication terminal to activate an application program, which is to be executed in the communication terminal, over the first wireless communication established in the first communication processing, and; a third communication processing in which, after the first communication interface has transmitted the activation command to the communication terminal, the information processing apparatus establishes the second wireless communication with the communication -2-terminal and carries out data communication with the communication terminal over the second wireless communication after establishing the second wireless communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468